t c summary opinion united_states tax_court mark rupert knop petitioner v commissioner of internal revenue respondent docket no 5472-08s filed date mark rupert knop pro_se melissa c quale for respondent dean special_trial_judge this case was heard under the provisions of sec_7463 of the internal_revenue_code as in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended the petition was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination pursuant to sec_6330 petitioner seeks review of respondent’s proposed levy action with respect to his income_tax_liability for the issues for decision are whether a petitioner may challenge the existence or amount of the underlying tax_liability b petitioner is entitled to an abatement of interest on his tax_liability and c respondent’s determination to proceed with collection action was an abuse_of_discretion background the stipulation of facts the first and second supplemental stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in california petitioner’s tax_liability in petitioner a limited_partner held a 857-percent interest in the contra costa jojoba research partners partnership partnership respondent and the partnership timely executed form 872-o special consent to extend the time to assess tax attributable to items of a partnership for respondent 1paul vallely tax_matters_partner signed the form 872-o for the partnership sent the partnership notification of the commencement of an examination in care of paul vallely on date petitioner filed his federal_income_tax return for in date the address on the return was his post office box in alameda california on date respondent sent the partnership in care of paul vallely tax_matters_partner tmp a notice of final_partnership_administrative_adjustment fpaa a copy of the fpaa was sent by certified mail to petitioner at his post office box in alameda california on date the partnership through a partner other than the tmp timely filed a petition with the court to dispute the proposed adjustments see sec_6226 in the partnership entered into a stipulation to be bound by the outcome of docket no in date the court in utah jojoba i research v commissioner tcmemo_1998_ sustained the commissioner’s adjustments in that case although the court provided an opportunity for each partner in the partnership to object to entry of decision none who responded was willing to prosecute the partnership-level 2the partnership proceeding was governed by the procedural rules of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 codified as secs under sec_6221 the tax treatment of partnership items is determined at the partnership level proceeding in date the court ordered that the partnership_item adjustments as set forth in the fpaa issued to the partnership be sustained in its order and decision the court citing section f noted that while it appears that the tax_matters_partner who is also the petitioner may have failed to fulfill his duties and obligations as tax_matters_partner such failure would not invalidate the partnership-level proceeding on date respondent sent petitioner a notice_of_deficiency determining additions to tax for negligence under sec_6653 for for affected items related to the partnership_adjustment see secs a a the assessment of the affected items is not at issue here on date respondent assessed the additional tax that petitioner owed as a result of the tax determined at the partnership level petitioner received in date notice cp22e explaining the increase in his tax_liability due to his partnership proceeding as well as the interest accrued as a result of the unpaid tax respondent’s collection activity respondent sent petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing in date with respect to his tax_liability petitioner filed a timely form request for a collection_due_process_hearing on his form petitioner stated that he had never received any notice from the irs regarding this issue until he received the date notice cp22e petitioner further alleged that i have lived pincite geneva street in san jose california from may of to june 19th of petitioner added that years before living at the above address he lived in fremont california petitioner requested that the levy not be enforced due to the amount of time that has passed without his being informed and that all late fees be waived petitioner a mortgage broker supplied the appeals officer who conducted his sec_6330 hearing with both form 433-a collection information statement for wage earners and self- employed individuals and form 433-b collection information statement for businesses as well as additional financial information sec_6330 discussion sec_6330 generally provides that the commissioner cannot proceed with collection by way of a levy until the taxpayer has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied judicial review of the administrative determination see 115_tc_35 114_tc_176 the taxpayer requesting the hearing may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 114_tc_604 goza v commissioner supra pincite where the validity of the tax_liability is not properly part of the appeal the taxpayer may challenge the determination of the appeals officer for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite the taxpayer may raise challenges to the existence or amount of the underlying tax_liability however only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 petitioner argues that it is unfair for respondent to attempt collection of interest and late fees on the tax that he admittedly owes for according to petitioner it is in part unfair because he does not recall being notified by respondent that the partnership was to be examined or that he was to be assessed additional tax as a result of the partnership_adjustment it is also unfair he argues because paying hi sec_3except with reference to deficiency procedures under sec_6601 interest treated as tax references to underpaid tax include interest on the tax the term tax also includes additions to the tax additional_amounts and penalties sec_6662 liability would require withdrawing money from his retirement account or selling his interest in his home the partnership_liability mailing of the fpaa sec_6223 and d requires that the secretary mail a copy of the fpaa to each partner entitled to notice within days of the mailing of the fpaa to the tmp petitioner suggests that he never received a copy of the fpaa because it was not sent to his proper address the fpaa was sent to petitioner at his post office box in alameda california on date petitioner’s federal_income_tax return was filed in date indicating the post office box as his address petitioner alleges that he lived in fremont california starting in generally a taxpayer’s last_known_address is the address that appears on the taxpayer’s most recently filed and properly processed return unless the internal_revenue_service irs is given clear and concise notification of a different address sec_301_6212-2 proced admin regs at trial however petitioner admitted that in i still had the po box i don’t know if the po box was effective at that time when asked by the court whether he had notified the internal_revenue_service in or that the post office box was no longer his proper address he replied no i did not neither petitioner nor respondent produced a copy of petitioner’s or federal_income_tax return the last_known_address doctrine is derived from sec_6212 which provides that a notice_of_deficiency is sufficient if it is mailed to the taxpayer at his last_known_address under section a however the normal deficiency procedures do not apply to the unified partnership audit and litigation procedures except under circumstances not relevant here notices related to partnership proceedings are issued under sec_6223 sec_6223 unlike sec_6212 does not use the term last_known_address for purposes of issuing the notices specified in sec_6223 including an fpaa the commissioner is required to use names addresses and profits interests as shown on the partnership return for the year at issue as modified by additional information furnished by the tax_matters_partner or any other person in accordance with regulations prescribed by the secretary sec_6223 and the procedure for furnishing additional information regarding partners for the year at issue was found at sec_301_6223_c_-1t temporary proced admin regs fed reg date under the regulation in addition to the information on the partnership return and that supplied on statements filed under this section the 4the temporary regulations have been replaced by permanent regulations see sec_301_6223_c_-1 proced admin regs service may use other information in its possession for example a change in address reflected on a partner's return in administering subchapter_c of chapter of the code however the service is not obligated to search its records for information not expressly furnished under this section c -1t f temporary proced admin regs fed reg date the statute places on the partnership the burden of informing the commissioner of changes in the addresses of the partners and the partnership sec e utah bioresearch ltd v commissioner tcmemo_1989_612 petitioner has produced no evidence to show that respondent did not comply with the requirements of the statute and the regulations issued thereunder petitioner is held to have received the fpaa he will be treated as having been a party to the action filed in this court and able to have participated in the litigation see sec_6226 because petitioner had an opportunity to dispute his tax_liability during the partnership litigation he was prohibited from challenging the liability at the sec_6330 hearing and at trial sec_6330 129_tc_107 sec_301_6330-1 q a-f5 proced admin regs interest on the liability for tax years beginning before date the commissioner may abate interest assessed on any deficiency or payment of tax to the extent that any error or delay in payment of the tax is attributable to the erroneous or dilatory performance of a ministerial_act by an officer_or_employee of the commissioner and the taxpayer caused no significant aspect of the delay sec_6404 a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion by the commissioner sec_301_6404-2t b temporary proced admin regs fed reg date in congress amended sec_6404 to permit abatement of interest that accrues as a result of an unreasonable error or delay in performing a ministerial or managerial act taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 the amendment applies to deficiencies or payments for tax years beginning after date id sec_301 110_stat_1457 a decision concerning the application of federal or state law is not a managerial act sec_301_6404-2 proced admin regs petitioner has failed to show that there was an erroneous or dilatory performance of a ministerial_act or an unreasonable error or delay by respondent in performing a ministerial or managerial act collection alternatives the appeals officer stated in the notice_of_determination that she examined all collection alternatives petitioner’s collection alternatives are limited because he has assets that are more than sufficient to fully pay his outstanding tax_liability the parties agree however that petitioner’s current living_expenses exceed his income making an installment_agreement inappropriate a taxpayer may request that his federal_income_tax liability be designated as currently not collectible where on the basis of the taxpayer’s assets equity income and expenses he has no apparent ability to make payments on the outstanding tax_liability foley v commissioner tcmemo_2007_242 although petitioner’s income was not sufficient to meet his stated monthly living_expenses he has funds in an individual_retirement_account and equity in his personal_residence that are worth a multiple of his tax_liability his account cannot therefore be considered currently not collectible if the liability of a taxpayer can be collected in full but would create an economic hardship the commissioner can consider an offer-in-compromise oic to promote effective tax_administration sec_301_7122-1 proced admin regs internal_revenue_manual irm pt date among the factors to be considered in making an economic hardship determination are whether the taxpayer is incapable of earning a living and whether he is unable to borrow against equity in his assets id pt the existence of economic hardship however does not require that an oic be accepted id pt further tax_liabilities associated with abusive tax_avoidance transactions will not generally be compromised under effective tax administrative procedures id pt petitioner has presented no other possible alternatives abuse_of_discretion the issue for the court to decide is whether respondent abused his discretion in determining to pursue the intended collection action an abuse_of_discretion is a decision based on an erroneous conclusion of law or where the record contains no evidence on which a decision could rationally have been based 511_f2d_225 9th cir because petitioner did not present viable alternatives to collection the court finds that respondent’s determination to pursue the intended collection action was not an abuse_of_discretion to reflect the foregoing for respondent decision will be entered
